Citation Nr: 0723197	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  03-32 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to apportionment of the veteran's Department of 
Veterans Affairs improved pension benefits for the period 
from February 2001 to July 2001.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from August 1974 to February 
1975.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 determination of the 
Atlanta, Georgia, Regional Office (RO) which determined that 
the appellant and her children were not the veteran's 
dependents for Department of Veterans Affairs (VA) purposes 
and she was "not entitled to any of his benefits."  In 
November 2002, the appellant submitted a notice of 
disagreement with the "decision about part of the spouse 
benefit."  In September 2003, the RO issued a statement of 
the case to the appellant which addressed the issue of 
"entitlement to the veteran's benefits for dependents."  In 
September 2003, the appellant submitted a substantive appeal.  
In July 2004, the Board framed the issue as "entitlement to 
veteran's benefits for dependents" and remanded the appeal 
to the RO so that the appellant could be afforded a hearing 
before a Veterans Law Judge.  

In January 2005, the appellant was afforded a hearing before 
the undersigned Veterans Law Judge sitting at the RO.  In May 
2005, the Board denied "entitlement of the appellant to VA 
benefits as a dependent of the veteran."  The appellant 
subsequently appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In September 2006, the parties 
submitted a Joint Motion for Remand in which they requested 
that the Board's May 2005 decision be vacated and the appeal 
remanded to the RO for action consistent with the Joint 
Motion for Remand.  In October 2006, the Court granted the 
parties' Joint Motion for Remand.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

The September 2006 Joint Motion for Remand directs that the 
appellant is seeking an apportionment of the veteran's VA 
improved pension benefits for the period from February 2001 
to July 2001.  That issue has not been adjudicated by the RO.  
Given this fact, the Board does not yet have jurisdiction of 
the issue.  

Accordingly, this case is REMANDED for the following action:  

1.  Review the claim file and ensure that 
all notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 (VCAA) is 
completed.  In particular, the RO should 
ensure that the notification requirements 
and development procedures contained in 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2006) are fully met.  

2.  Then adjudicate the appellant's 
entitlement to apportionment of the 
veteran's VA improved pension benefits 
for the period from February 2001 to July 
2001.  The appellant should be informed 
in writing of the resulting decision and 
her associated appellate rights.  The 
issue is not on appeal unless there is a 
notice of disagreement and a substantive 
appeal as to that issue.  

The appellant's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  

